Title: From John Adams to James Wilkinson, 12 October 1811
From: Adams, John
To: Wilkinson, James



Sir
Quincy October 12 1811

On Thursday night I received from the Post Office your favour of October the second. Although it arrived at a moment when Wounds, Sickness, and Deaths in my Family, and among my tenderest Connections had excited all my sensibility and that of all my Family I thought it my duty to answer as soon as possible to the Interrogatories you enclosed.
My answers are contained in the enclosed Sheet N.2. I have the honor to be very respectfully your / most obedient Servant

John Adams Enclosure
                                                No 2.
Answers of John Adams to Interrogatories transmitted to him in a Letter of General Wilkinson of the 2nd of October. 1811.
1 Answer to the first Interrogatory, I have copied with my own hand from the original letter in General Hamiltons handwriting now before me the whole of that Letter. The copy attested by me is enclosed with this and is marked No. 3.
2. Answer to the second Interrogatory. While I had the honor to be Vice President and afterwards, I heard many severe things said in public and private concerning General Wilkinson, which gave me much concern because such Rumours, Suspicions, and Insinuations concerning an Officer of his rank, services, and situation, had a tendency to injure the public service in the Army and bring dishonour on the Government that employed him. I therefore discouraged no means that were employed to investigate the truth. But as no evidence was ever produced to me, which could justify any presumption or as I thought reasonable suspicion of his guilt of any illicit or corrupt connection with the Spanish Government of Louisiana either during the Administration of General Washington or that of his successor, I considered those rumours as Calumnies and continued General Wilkinson in service, as long as it depended upon me.
I cannot venture to descend to particulars merely on Memory, and no written Documents are at present within my reach.


John Adams
                            
                        
                    